Napton, J.
The plaintiff in this case filed a petition originally against the St. Louis & St. Joseph Railroad Company, alleging their possession of a hundred feet of his ground, and charging $3,000 for his damages, &c. An amended petition was filed against the present defendant. To this a demurrer was filed, but the demurrer was overruled and an answer filed, and the case was tried on the amended petition and answer. The only point made here is, that in a proceeding in bankruptcy in the district court of the United States, in- which Burnes was a party, an order was made that the-assignee in bankruptcy pay to him $200 for his damages by the appropriation of his ground by the St. Louis & St. Joseph Railroad Company, upon his making a deed to the company. Burnes refused to take the money or to make the deed. Passing by the question as to the jurisdiction of the court, we do not consider the order in the case as a judgment. Burnes declined to receive the money. The judgment in.this case is, that he is entitled to $500, and he is ordered to make a deed to defendant, and he has done so ; and also relinquished to defendant his claim for the $200 allowed him in the district court. Judgment affirmed.
All concur except Norton, J., who did not sit.